department of the treasury internal_revenue_service washington d c contact person id number telephone number number release date index number date employer_identification_number legend a b c dear ------------------ of rulings on your behalf regarding the tax consequences associated with b providing liability insurance to c a for profit entity which is a subsidiary of a a is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 a operates a hospital and provides a full range of acute health care services it participates in a self insurance_trust b along with several of a’s subsidiaries all of which are sec_501 entities and which are classified as public_charities under sec_509 participate in the insurance program offered by b you have stated that b would receive only about of its total gross_receipts from the provision of insurance to c in addition you have stated that the risks of for-profit entities will not exceed of the total risks insured by the trust this is in response to a letter from your authorized representative requesting a series b is exempt under sec_501 of the code as is classified as a public charity c is a for-profit subsidiary of a that operates a nursing home facility it desires to you have requested the following rulings in connection with the transaction sec_501 of the code provides an exemption from federal_income_tax for sec_511 of the code imposes a tax on the unrelated_business_income of sec_1_501_c_3_-1 of the income_tax regulations provides that the term described above providing insurance for the risks of c will not jeopardize the exempt sec_501 status of b providing insurance for the risks of c will not jeopardize the sec_509 public charity status of b the receipt of insurance premiums by b from c will not be treated as unrelated_business_taxable_income to b under sec_512 of the code organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes charitable is used in sec_501 of the code in its generally accepted legal sense organizations described in sec_501 gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization’s exempt purposes or functions sec_1_513-1 of the income_tax regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a casual relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the casual relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance sec_512 of the code defines unrelated_business_taxable_income as the providing insurance for the risks of c a for profit entity does not contribute revrul_78_41 1978_1_cb_148 provides that a_trust created by an exempt revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes is a charitable purpose within the meaning of sec_501 of the code hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital and from which the hospital directs the bank- trustee to make payments to claimants is operated exclusively for charitable purposes and is exempt from tax under sec_501 of the code importantly to the accomplishment of exempt purposes by b under sec_1_513-1 of the regulations even though c is a subsidiary of a therefore the income b receives from c for the provision of insurance constitutes unrelated_business_taxable_income within the meaning of sec_512 of the code however since the gross_receipts received by b from c represent only of b’s total gross_receipts from the provision of insurance and will not exceed of the total risks insured by b the amount_involved is de minimus and therefore will not jeopardize b’s exempt status under sec_501 nor its classification as a public charity under sec_509 providing insurance for the risks of c will not jeopardize the exempt sec_501 status of b providing insurance for the risks of c will not jeopardize the sec_509 public charity status of b the receipt of insurance premiums by b from c will be treated as unrelated_business_taxable_income to b under sec_512 of the code and will be subject_to tax under sec_511 the facts upon which they are based k of the code provides that they may not be used or cited as precedent regulations to the facts submitted other than with respect to the sections described accordingly based on all the facts and circumstances described above we rule these rulings are based on the understanding that there will be no material changes in these rulings are directed only to the organization that requested them section these rulings do not address the applicability of any section of the code or please keep a copy of these rulings in your permanent records sincerely cc -------------------------------- ------------------------------- ------------------------------------------------- ------------------------------------- --------------------------------------------------- technical group michael seto manager exempt_organizations
